326 A.2d 868 (1974)
GETTY OIL COMPANY, a corporation of the State of Delaware, and Getty Oil Company (Eastern Operations), Inc., a corporation of the State of Delaware, Defendants-Below, Appellants,
v.
Shirley E. LODEN, Administratrix of the Estate of Carlton L. Loden, Jr., Deceased, and Shirley E. Loden, Individually, Plaintiffs-Below, Appellees.
Supreme Court of Delaware.
Argued September 11, 1974.
Decided September 24, 1974.
Alfred M. Isaacs, Flanzer & Isaacs, Wilmington, for defendants-below, appellants.
F. Alton Tybout, Tybout, Redfearn & Schnee, Wilmington, for plaintiffs-below, appellees.
Before HERRMANN, C. J., DUFFY, J., and QUILLEN, Chancellor.
PER CURIAM:
This is an appeal from an order of the Superior Court denying summary judgment to the defendants. The Superior Court opinion is reported. Loden v. Getty Oil Company, Del.Super., 316 A.2d 214 (1974).
In our judgment, the Superior Court was correct in finding that the deceased was not an employee of Getty Oil Company and that this action is not barred by the Workmen's Compensation Law. Compare Balma v. Tidewater Oil Company, Del.Supr., 214 A.2d 560 (1965). In adopting this finding, we express no opinion on whether there may be independent grounds to support the conclusion below on the basis of the particular contract between Getty Oil Company and Catalytic Construction Company and/or the statutory provision, 19 Del.C., § 2311.
Affirmed.